The following is the decree of
THE COURT:
This cause having come on to be heard upon the bill of complaint, answer, and replication herein, and the proofs, documentary and written, taken and filed in said cause, now, therefore, on consideration thereof, and on motion of N. C. Gridley, counsel for complainant, it is ordered, adjudged, and decreed, and the court doth hereby order, adjudge, and decree, that the letters patent of the United States of America, No. 114,06S, bearing date April 25. A. D. 1871, and issued to the said defendant. Isaac Van Hagen, be, and the same is hereby revoked, vacated, and declared null and void, and of no effect, and that the said defendant Isaac Van Hagen, be, and is hereby divested of all right and interest he had, under and by virtue of said letters patent, in and to the “improvement in machines for punching and stamping metal,” therein described.
And it appearing to the court, from admissions of the parties made on the hearing, that said defendant is the sole owner of said patent, it is further ordered, adjudged, and decreed that the said defendant, Isaac Van Hagen, do, within sixty days from the date hereof, surrender and deliver up to the clerk of this court the said letters patent No. 114,068. And thereupon the said clerk shall write with ink across the face of said letters patent the words, “Revoked, vacated, and declared null and void by the circuit court of the United States of America for the Northern district of Illinois,” and shall then transmit the said letters patent, so canceled, properly enveloped, to the “secretary of the interior of the United States of America, Washington, D. C.” And it is further ordered, adjudged, and decreed that the record of the said letters patent No. 114,068 be canceled, quashed, and annulled.
And it is further ordered that the clerk of this court, after the expiration of sixty days from the date hereof, do transmit to the secretary of the interior. Washington, D. C., a certified copy of this decree.
And it is further ordered, adjudged, and decreed that the said complainants do recover of the defendant their costs and disbursements in this suit to be taxed.